EXHIBIT 10.1

AGREEMENT FOR TERMINATION OF LEASE

AND VOLUNTARY SURRENDER OF PREMISES

This Agreement for Termination of Lease and Voluntary Surrender of Premises
(this “Agreement”) is made and entered into as of June 10, 2020, by and between
ARE-SD REGION NO. 61, LLC, a Delaware limited liability company (“Landlord”),
and TOCAGEN, INC., a Delaware corporation (“Tenant”), with reference to the
following:

RECITALS

A.    Pursuant to that certain Lease dated as of December 21, 2017, as amended
by that certain First Amendment to Lease dated as of December 16, 2019 (as
amended, the “Lease”), Tenant now leases from Landlord certain premises
consisting of approximately 17,669 rentable square feet located on the 6th floor
(the “Premises”) in that certain building located at 4242 Campus Point Court,
San Diego, California. The Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

B.    The Lease Term is scheduled to expire on June 30, 2026.

C.    Tenant and Landlord desire, subject to the terms and conditions set forth
below, to accelerate the expiration date of the Lease Term.

D.    Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
made herein, and for other good and valuable consideration the receipt of which
is hereby acknowledged, Landlord and Tenant agree as follows:

1.    Surrender of Premises. Landlord and Tenant hereby agree, subject to
Tenant’s satisfaction (or Landlord’s waiver) of all of the terms and conditions
set forth in this Agreement and subject to Tenant’s Re-Occupancy Right (defined
below), as follows:

a.    On or before the date that is 1 business day after the mutual execution
and delivery of this Agreement (the “Surrender Date”), Tenant shall voluntarily
quit and vacate the Premises, in good condition and repair, broom clean, patched
and painted as applicable, and otherwise in the condition required by the Lease.

b.    After the Surrender Date, Tenant shall have no rights of any kind
(including, without limitation, any right to enter, use, sublease or otherwise
occupy) with respect to the Premises, except as expressly set forth in
Section 1(a) above and Section 5 below;

c.    Commencing on the date hereof and continuing through and until the
Termination Date (defined below), Tenant agrees to cooperate with Landlord in
all matters relating to Landlord’s coordinating the transition or termination of
any utility agreements, service contracts or other agreements that Landlord
requests to be transitioned or terminated, which cooperation shall include,
without limitation, Tenant’s provision to Landlord and Landlord’s employees,
agents, contractors and invitees (each, a “Landlord Party”), full access to the
Premises (“Landlord’s Section 1(c) Access Right”); and

d.    Tenant hereby waives any and all claims against Landlord and any other
Landlord Party in connection with the exercise of Landlord’s Section 1(c) Access
Right (including, without limitation, any claim for rent abatement) except to
the extent caused by Landlord’s or any Landlord Party’s willful misconduct or
negligence.

 

LOGO [g935965g0616001713661.jpg]

1



--------------------------------------------------------------------------------

e.    All other terms and conditions contained within the Lease regarding
surrender and vacating the Premises shall remain in full force and effect.

2.    Modification of Lease. Landlord and Tenant hereby agree, subject to
Tenant’s satisfaction (or Landlord’s waiver) of all of the terms and conditions
set forth in this Agreement, as follows:

a.    The scheduled expiration date of the Lease Term shall be accelerated to
the earlier of (i) June 30, 2021 (the “Outside Termination Date”), and (ii) such
earlier date that Landlord elects in writing with 30 days notice (such writing,
a “Landlord Termination Notice”) to terminate the Lease Term for the Premises
pursuant to Landlord’s Termination Right (defined below) (such earlier date, the
“Termination Date”);

b.    Commencing on the Surrender Date and continuing through and until the
Outside Termination Date, Landlord shall have the right (“Landlord’s Termination
Right”) to terminate the Lease Term with respect to the Premises by delivering a
Landlord Termination Notice to Tenant, whereupon the Lease Term shall
automatically terminate on the date specified in such Landlord Termination
Notice but Tenant shall nonetheless be required to continue to pay to Landlord
Base Rent, Additional Rent and any other obligations due under the Lease through
the Outside Termination Date; and

c.    From and after Termination Date, (i) Tenant shall have no rights of any
kind (including, without limitation, any right to enter, use, sublease or
otherwise occupy) with respect to the Premises, and (ii) Tenant’s Re-Occupancy
Right with respect to the Premises shall automatically lapse.

d.    Notwithstanding anything to the contrary contained in the Lease, so long
as Tenant complies with the provisions of this Agreement and does not elect to
exercise its Re-Occupancy Right (defined below), Tenant shall not be required to
pay Base Rent or Additional Rent (and any taxes, insurance, maintenance costs or
utilities owed to Landlord) under the Lease with respect to the Premises for the
period commencing on July 1, 2020 through the Termination Date (the “Rent Opex
Abatement Period”).

e.    Upon the mutual execution and delivery of this Agreement, Landlord shall
deliver the L-C currently being held by Landlord under the Lease to the issuing
bank along with a cancellation notice executed by Landlord.

3.    Landlord Alteration Work. From and after the Surrender Date and continuing
through and until the Termination Date, Tenant agrees to cooperate with Landlord
in all matters relating the Premises including, without limitation, if Landlord
elects to undertake construction and/or alterations with respect to the Premises
(the “Landlord Alteration Work”), allowing full access to the Premises by
Landlord and any Landlord Party to perform such Landlord Alteration Work
(“Landlord’s Section 3(a) Access Right”; and together with Landlord’s
Section 1(c) Access Right, collectively, “Landlord’s Access Rights”).
Notwithstanding anything to the contrary contained in the Lease (as amended
hereby), any Landlord Alteration Work shall be without cost, expense or
liability to Tenant (except to the extent such cost, expense or liability is
caused by Tenant or any Tenant Party). Notwithstanding the foregoing, if Tenant
has both (x) exercised its Re-Occupancy Right with respect to the Premises, and
(y) timely paid the Re- Occupancy Fee (defined below) to Landlord, Landlord’s
right to continue to access the Premises and perform the Landlord Alteration
Work shall terminate.

4.    Surrender and Lease Modification Payment. As consideration for entering
into this Agreement and the other provisions of this Agreement, Tenant hereby
agrees, notwithstanding any other provision of this Agreement to the contrary,
to pay to Landlord the amount of One Million Five Hundred Thousand Dollars
($1,500,000.00) which shall be due and payable concurrently with Tenant’s
delivery of an executed copy of this Agreement to Landlord. Tenant shall not be
required to pay Base Rent or Additional Rent (and any taxes, insurance,
maintenance costs or utilities owed to Landlord under the Lease)

 

LOGO [g935965g0616001713661.jpg]

2



--------------------------------------------------------------------------------

for any period following the Outside Termination Date so long as Tenant
surrenders the Premises in strict compliance with this Agreement and the Lease,
and Tenant is not in breach hereof or under the Lease. Notwithstanding anything
herein to the contrary, in no event shall Landlord’s exercise of the Landlord’s
Termination Right and/or Tenant’s exercise of its Re-Occupancy Right (and/or the
payment of the Re-Occupancy Fee required in connection therewith) excuse or
modify Tenant’s obligation to timely pay all amounts due Landlord pursuant to
this Section 4.

5.    Tenant’s Re-Occupancy Right. At any time prior to the Termination Date,
Tenant may, upon twenty (20) days’ prior written notice to Landlord (such
notice, the “Re-Occupancy Notice”), elect to re-occupy all, but not less than
all, of the Premises, with such re-occupancy commencing on the date set forth in
the Re-Occupancy Notice (the “Re-Occupancy Date”) and continuing through and
until the Termination Date (such option, the “Re-Occupancy Right”). In the event
that Tenant elects to exercise its Re-Occupancy Right, Tenant acknowledges and
agrees that the following shall apply and shall be conditions thereto:

a.    Tenant shall accept the Premises in its then current “AS IS” condition on
the Re-Occupancy Date, which Tenant acknowledges may be a condition different
than the condition of the Premises that existed as of the Surrender Date. If
Tenant delivers the Re-Occupancy Notice and the Re-Occupancy Fee, Landlord
shall, upon Tenant’s written request, restore the Premises to their condition
prior to the Landlord Alteration Work;

b.    Concurrently with Tenant’s delivery of the Re-Occupancy Notice, Tenant
shall pay to Landlord an amount of Two Million Dollars ($2,000,000.00) (the
“Re-Occupancy Fee”), which Re-Occupancy Fee, Tenant hereby acknowledges and
agrees, shall be in addition to (and not in lieu of) Tenant’s obligation to
timely pay all amounts due Landlord pursuant to Section 4 and any other
obligations of Tenant under the Lease.

c.    Tenant hereby waives any and all claims against Landlord and any other
Landlord Party in connection with any exercise of Landlord’s Access Rights and
any construction or alterations made in connection therewith (including, without
limitation, any claim for rent abatement) except to the extent caused by
Landlord’s or any Landlord Party’s willful misconduct or negligence. Following
Tenant’s exercise of its Re-Occupancy Right, Landlord’s Access Rights under this
Agreement shall terminate as of the Re-Occupancy Date; and

d.    Tenant’s re-occupancy of the Premises shall be subject to all of the terms
and conditions of the Lease (as amended hereby), including, without limitation,
Landlord’s Termination Right and Tenant’s obligation to pay Base Rent and
Additional Rent and any other obligations of Tenant under the Lease through the
Termination Date, in each case, at the rate that would otherwise be payable by
Tenant for the Premises on such Re-Occupancy Date pursuant to the terms of the
Lease if Tenant had continuously occupied the Premises, notwithstanding the
Rent/Opex Abatement Period (the “Re-Occupancy Rental Rate”).

6.    Furniture. Tenant shall leave in the Premises all of the furniture
(“Furniture”). All Furniture shall become the sole property of Landlord.

7.    Interior Signage. Pursuant to Section 24.8.1 of the Lease, Tenant shall
remove all Tenant-specific Interior Signage and decals. Tenant shall be
responsible for the cost of any damage incurred due to such removal.

8.    Termination and Surrender. Tenant shall voluntarily surrender the Premises
as provided in this Agreement. Tenant agrees to cooperate reasonably with
Landlord in all matters, as applicable, relating to surrendering the Premises in
accordance with the surrender requirements and in the condition required
pursuant to the Lease. After the Termination Date, Tenant shall have no further
rights of any kind with respect to the Premises. Notwithstanding the foregoing,
those provisions of the Lease which, by their terms, survive the termination of
the Lease shall survive the surrender of the Premises and termination of the
Lease provided for herein.

 

LOGO [g935965g0616001713661.jpg]

3



--------------------------------------------------------------------------------

9.    No Further Obligations. Landlord and Tenant each agree that the other is
excused as of the Termination Date from any further obligations under the Lease
with respect to the Premises, excepting only such obligations under the Lease
which are, by their terms, intended to survive termination of the Lease. In
addition, nothing herein shall be deemed to limit or terminate any common law or
statutory rights Landlord may have with respect to Tenant in connection with any
hazardous materials or for violations of any governmental requirements or
requirements of applicable law.

10.    Removal of Personal Property. Any of Tenant’s Property remaining in the
Premises after the date that is 30 days after the mutual execution and delivery
of this Agreement is hereby agreed to be abandoned by Tenant and may be disposed
of by Landlord, in Landlord’s sole discretion, without obligation or liability
of any kind to Tenant.

11.    Acknowledgment. Tenant acknowledges that it has read the provisions of
this Agreement, understands them, and is bound by them. Time is of the essence
in this Agreement.

12.    No Assignment. Tenant represents and warrants that Tenant has not
assigned, mortgaged, subleased, pledged, encumbered or otherwise transferred any
interest in the Lease and that Tenant holds the interest in the Premises as set
forth in the Lease as of the date of this Agreement.

13.    No Modification. This Agreement may not be modified or terminated except
in writing signed by all parties. This Agreement may be signed in counterparts
which taken together shall constitute one agreement binding upon the parties.

14.    Successors and Assigns. The covenants and agreements herein contained
shall inure to the benefit and be binding upon the parties and their respective
successors and assigns.

15.    Attorneys’ Fees. In the event of a dispute between the parties, the
prevailing party shall be entitled to have its reasonable attorneys’ fees and
costs paid by the other party.

16.    Conflict of Laws. This Agreement shall be governed by the laws of the
state in which the Premises are located.

17.    OFAC. Landlord and Tenant are currently (a) in compliance with and shall
at all times during the Term of this Agreement remain in compliance with the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of Treasury and any statute, executive order, or regulation relating
thereto (collectively, the “OFAC Rules”), (b) not listed on, and shall not
during the term of the Lease be listed on, the Specially Designated Nationals
and Blocked Persons List, Foreign Sanctions Evaders List or the Sectoral
Sanctions Identifications List, which are all maintained by OFAC and/or on any
other similar list maintained by OFAC or other governmental authority pursuant
to any authorizing statute, executive order, or regulation, and (c) not a person
or entity with whom a U.S. person is prohibited from conducting business under
the OFAC Rules.

18.    Counterparts. This Agreement may be executed in 2 or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature process
complying with the U.S. federal ESIGN Act of 2000) or other transmission method
and any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes. Electronic signatures
shall be deemed original signatures for purposes of this Agreement and all
matters related thereto, with such electronic signatures having the same legal
effect as original signatures.

 

LOGO [g935965g0616001713661.jpg]

4



--------------------------------------------------------------------------------

[Signatures are on the next page]

 

LOGO [g935965g0616001713661.jpg]

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TENANT:

TOCAGEN, INC.,

a Delaware corporation

By: /s/ Mark G. Foletta                                                  Its:
Executive Vice President & CFO                          

 

LANDLORD: ARE-SD REGION NO. 61, LLC, a Delaware limited liability company By:  
ARE-SD Region No. 58, LLC,  

a Delaware limited liability company, managing member

  By:   ALEXANDRIA REAL ESTATE EQUITIES, L.P.,    
a Delaware limited partnership, managing member     By:   ARE-QRS CORP.,      

a Maryland corporation,

general partner

      By:  

/s/Allison Grochola    

      Its:  

Vice President     

       

RE Legal Affairs    

 

LOGO [g935965g0616001713661.jpg]

6